Citation Nr: 0831078	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 21, 2004, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Independent 
VA Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968 and from February 1971 to October 1971.  He died 
in February 2002; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In November 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1. The appellant was notified of the June 2002 denial of her 
claim for DIC benefits by a July 2002 letter.

2.  The appellant filed a notice of disagreement in February 
2003 with respect to this decision, and the RO issued a 
statement of the case to the appellant and her representative 
in May 2003.

3. In September 2003, the appellant filed a substantive 
appeal.

4. In an October 2003 letter, the appellant was informed that 
her September 2003 substantive appeal was untimely; 
therefore, the June 2002 denial of DIC benefits became final.

5. The appellant's request to reopen her claim for 
entitlement to DIC benefits was received on July 21, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 21, 2004, for the award of DIC benefits have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an October 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claim for DIC 
benefits.  The letter also advised the appellant as to what 
information and evidence must be submitted by the appellant 
and what information and evidence will be obtained by VA.  

However, the appellant is challenging the effective date 
assigned following the grant of DIC benefits.  In Dingess, 
the Court held that in cases in which service connection has 
been established and an initial disability rating and 
effective date have been assigned, the typical compensation 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 2008).  
Thus, because the notice that was provided before the DIC 
claim was granted was legally sufficient, VA's duty to notify 
in this case has been satisfied.  

The record also reflects that the duty to assist has been 
satisfied.  The appellant has not indicated that there is any 
outstanding evidence which is relevant to the issue on the 
appeal.  The record contains service treatment record, post 
service treatment reports, lay statements, and hearing 
testimony.  In any event, the appellant does not dispute that 
her claim to reopen was filed in July 2004.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant testified before the 
undersigned in November 2007 and specifically indicated that 
she had no further information or evidence to submit.  She 
also indicated that no claim was filed between the previous 
denial of her claim and her July 2004 claim.  The appellant 
was an active participant in the claims process by providing 
testimony and the medical and lay evidence that ultimately 
resulted in the grant of her claim for DIC.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

Unless specifically provided otherwise, the effective date of 
an award based on a claim for dependency and indemnity 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  The effective date of an award of 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(a), (d)(1); 38 C.F.R. § 3.400(c)(2).  
However, the effective date of an award of compensation based 
on a reopened claim shall be based on the facts found, but 
shall not be earlier than the date of VA receipt of the 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2007).

The appellant claims that the effective date for the award of 
DIC benefits should be February 12, 2002, the date of the 
veteran's death.  

The record reflects that the appellant initially filed a 
claim for DIC benefits in February 2002.  In a June 2002 
rating decision, the RO denied the claim on the basis that 
the veteran's death was not due to service-related conditions 
and the veteran did not meet the requirements under 38 C.F.R. 
§ 3.22.  The appellant was notified of the decision by letter 
dated in July 2002.  The appellant filed a notice of 
disagreement in May 2003.  A statement of the case was mailed 
to the appellant and her representative in May 2003 and the 
appellant's representative then filed a substantive appeal in 
September 2003.  In an October 2003 letter, the RO informed 
the appellant that her September 2003 substantive appeal was 
untimely.  The June 2002 rating decision denying entitlement 
to DIC is, therefore, final.  38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim, such as the appellant's, may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The appellant did not submit a claim to reopen her previously 
disallowed claim until the instant claim to reopen was 
received in July 2004.  She included a duplicate copy of a 
medical report originally submitted to address a claim of the 
veteran's during his lifetime.  A January 2005 rating 
decision denied the claim for DIC as the evidence submitted 
was not new and material, and the appellant appealed.  The 
appellant testified at a hearing on January 19, 2006 and 
submitted additional medical evidence in February 2006.  
Thereafter, in May 2006, the RO reopened the claim on the 
basis of new and material evidence other than service 
department records and then granted service connection for 
the cause of the veteran's death.  The appellant filed a 
timely appeal with respect to the effective date of the award 
of DIC benefits.  

There is no evidence revealing that the appellant indicated 
an intent to apply for DIC benefits between the prior final 
disallowance of the claim in June 2002 and the date of 
receipt of the claim to reopen on July 21, 2004.  In fact, 
the appellant concedes during her hearing that she did not 
file a claim to reopen until July 2004.  As the record 
contains no such communication or action from the appellant 
until July 21, 2004, there is no factual or legal basis to 
assign an earlier effective date.  

Because July 21, 2004, is the date of receipt of the claim to 
reopen and the claim was reopened on the basis of new and 
material evidence other than service department records, July 
21, 2004 is the proper effective date for the award of DIC 
benefits.




ORDER

Entitlement to an effective date earlier than July 21, 2004, 
for the award of dependency and indemnity (DIC) compensation 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


